Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 3, 5, 6, 16, 18, 20, 24, 28, 29, 32, 33, 35, 36, 38, 39, 41, 43, 44, 46, 47 and 49 are currently pending in the instant application.  Applicants have canceled claims 2, 4, 7-15, 17, 19, 21-23, 25-27, 30, 31, 34, 37, 40, 42 and 45, amended claims 3, 5, 6, 16, 18, 20, 24, 28, 32, 33, 36, 38, 41, 43 and 44 and added new claim 48 in an amendment filed on March 26, 2020. Claims 1, 3, 5, 6, 16, 18, 20, 24, 28, 29, 32, 33, 35, 36, 38, 39, 41, 43, 44, 46, 47 and 48 are rejected in this Office Action.

	The amendment to the specification filed on March 26, 2020 to add the priority benefit claim has been entered.
I.	Priority
The instant application is a 371 of PCT/US2018/025301, filed on March 29, 2018 which claims benefit of US Provisional Application 62/478,523, filed on March 29, 2017. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3, 5, 6, 16, 18, 20, 24, 28, 29, 32, 33, 35, 36, 38, 39, 41, 43, 44, 46, 47 and 48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,112,953.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim a compound of the formula I
    PNG
    media_image1.png
    180
    311
    media_image1.png
    Greyscale
,wherein all variables are as defined in claim 1.  Claim 46 is drawn to a compound of formula 
    PNG
    media_image2.png
    168
    250
    media_image2.png
    Greyscale
wherein all variables are as defined in claim 46.

Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims a compound of the formula
    PNG
    media_image3.png
    184
    316
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    887
    675
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    238
    299
    media_image5.png
    Greyscale

Issued claim 16 is drawn to specific compounds such as 

    PNG
    media_image6.png
    178
    288
    media_image6.png
    Greyscale
.
Issued claim 25 is drawn to a compound of formula 

    PNG
    media_image7.png
    709
    361
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    903
    655
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    167
    331
    media_image9.png
    Greyscale
.
Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application excludes the species of compounds found in the issued patent’s claims such as 
    PNG
    media_image6.png
    178
    288
    media_image6.png
    Greyscale
but still includes compounds that have the same structure as the excluded compounds but only differ having a Me group added as a substituent on the pyrrolidinyl ring, for example.  The difference would be a Me vs a H.
Finding Prima Facie Obviousness
	The genus compound of the instant application is encompassed by the broader genus compound of the patented claims 1-32.  As stated above the difference between the issued patent’s claimed compounds and the instant compounds is a Me vs H.  In In re Wood, 199 USPQ 137, it was well established that hydrogen and methyl are deemed obvious variants and the substitution of .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 38, 39, 41, 43 and 44 are rejected under 35 U.S.C. 112, first paragraph, while the specification is enabled for a method of treating pain but does not provide enablement for a method of preventing or the prophylaxis of all conditions associated with voltage gated sodium channel function.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:

	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	The nature of the invention
	Applicants are claiming a method for the treatment of pain.
	The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that preventing conditions such as Parkinson’s disease, glaucoma, etc, for example, remain highly unpredictable.  Enablement for the full scope of treating (i.e. preventing or prophylactically treating) is not present in the specification.  Applicants have defined the term “treating” or “treatment” as the following:

    PNG
    media_image10.png
    310
    661
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    113
    634
    media_image11.png
    Greyscale

	For example, Applicants' claims are therefore drawn to a method for treating (i.e., preventing) Parkinson’s disease (see page 36, paragraph 0060).  It is the state of the art that there is no known cure or prevention for Parkinson's disease. Parkinson’s disease is a progressive nervous system disorder that affects movement.  Symptoms start gradually, sometimes starting with a barely noticeable tremor in one hand. Parkinson’s disease symptoms worsen as your condition progresses over time.  Because the cause of Parkinson’s is unknown, proven ways to prevent the disease also remain a mystery. Although Parkinson’s disease can’t be cured, medications might significantly improve your symptoms and in certain cases, surgery may be suggested.
(<URL:https://www.mayoclinic.org/diseases-conditions/parkinson-disease/symptoms-causes/syc-.)

  
	The amount of direction or guidance present and the presence or absence of working examples
	There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the numerous diseases or disorders claimed herein.  That a single class of compounds can be used to treat or control all diseases embraced by the claims is an incredible finding for which Applicants have not provided supporting evidence.  Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use for treating, controlling or preventing any or all conditions by administering the instant claimed compounds.  
The breadth of the claims
	The breadth of the claims is a method for the treatment of a condition associated with voltage-gated sodium channel function in a mammal.
The quantity of experimentation needed
	The nature of the pharmaceutical arts is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities for each of the diseases and disorders instantly claimed.  The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in 
	The level of the skill in the art
Even though the level of skill in the pharmaceutical art is very high, based on the unpredictable nature of the invention and state of the prior art and lack of guidance and direction, one skilled in the art could not use the claimed invention without undue experimentation.
	To overcome the rejection, Applicants are suggested to amend the claims to read on the subject indicated above as enabled by the specification.


35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 16, 18, 20, 24, 28, 29, 32, 33, 35, 36, 38, 39, 41, 43, 44, 46, 47 and 48 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Mulcahy, et al. (WO 2017/059385 A1). Applicants claim a compound of formula Applicants claim a compound of the formula I
    PNG
    media_image1.png
    180
    311
    media_image1.png
    Greyscale
,wherein all variables are as defined in claim 1.  Claim 46 is drawn to a compound of formula 
    PNG
    media_image2.png
    168
    250
    media_image2.png
    Greyscale
wherein all variables are as defined in claim 46.




The Scope and Content of the Prior Art (MPEP §2141.01)
Mulcahy, et al. teaches modified saxitoxins for the treatment of pain. The invention is represented by the general formula: 

    PNG
    media_image12.png
    631
    780
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    1016
    717
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    193
    318
    media_image14.png
    Greyscale
(see page 51, for example).
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Mulcahy, et al. and the instant invention is that the instant invention has excluded the compounds that were taught in the prior art reference from the claimed invention but each of these compounds could have a methyl group as a substituent on the aryl ring found in variable 7a or a methyl group for variable R4 or R4a.  Therefore, the difference would be Me vs. H.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Wood, 199 USPQ 137, it was well established that hydrogen and methyl are deemed obvious variants and the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  Methyl and hydrogen are expected to have similar activities and therefore the modification is within the ability of one of ordinary skill in the art.  For example, it is obvious to prepare a methyl substituted group when the art teaches a H substituted group with a reasonable expectation of success.  Specifically, H and Me are considered obvious variants and are considered obvious absent unexpected results.  Therefore, it Mulcahy, et al. (WO 2017/059385 A1).  A strong prima facie obviousness has been established.



IV.	Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626